department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date cc dom it a frev-119631-99 offic e of c h ief c o u n sel number release date uilc memorandum for harry martin fed-state coordinator north-south carolina district from lewis j fernandez deputy assistant chief_counsel income_tax accounting subject north carolina flood relief -- relocation assistance payments to renters this technical assistance request is in response to your request for assistance dated date regarding the tax treatment of state payments made to individuals and businesses in north carolina that suffered losses due to the flood damage caused by hurricane floyd technical assistance does not relate to a specific case and is not binding on examination or appeals this document is not to be cited as precedent issue are payments from the state acquisition and relocation fund that assist individual renters in relocating from flood-damaged homes to other residences includible in the recipients’ gross incomes conclusion the rental assistance payments made by the state to alleviate the effects of disaster conditions on individuals are in the nature of general welfare and are not includible in the recipients’ gross incomes the state should not issue forms for the payments because they are not includible in a recipient’s income facts the general assembly of north carolina declared hurricane floyd the worst natural disaster in the state’s history in the latter part of hurricane floyd caused extensive and prolonged flooding that devastated the civil social economic and environmental well-being of eastern north carolina the entire economic base of that area was undermined making it extremely difficult for individuals to earn income to frev-119631-99 support themselves and their families in response to the widespread damage caused by hurricane floyd governor jim hunt jr of north carolina proposed a state emergency package consisting of numerous relief programs to assist individuals and small businesses in recovering from this disaster the following disaster assistance program is addressed in this technical assistance the number appeared in the margin of materials in your request for assistance we are deferring to subsequent memoranda our assistance regarding other programs under the plan relocation assistance payments to renters this grant program provides payments to individual renters for relocating from flood- damaged homes to other residences to be eligible for such payments the home must be the renter’s primary residence and the family must either reside in the home or in a temporary living arrangement law and analysis sec_61 of the internal_revenue_code and the income_tax regulations thereunder provide the general_rule that except as otherwise provided by law gross_income means all income from whatever source derived however the internal_revenue_service has held that payments to individuals by governmental units under legislatively provided social benefit programs for the promotion of general welfare are not includible in the recipient’s gross_income the general welfare exception for example revrul_98_19 1998_1_cb_840 holds that a relocation payment authorized by the housing_and_community_development_act_of_1974 and funded under the emergency supplemental appropriations act for recovery from natural disasters made by a local jurisdiction to an individual moving from a flood-damaged residence to another residence is not includible in the individual’s gross_income likewise revrul_76_144 1976_1_cb_17 holds that a grant received by individuals under the disaster relief act of is in the interest of general welfare and not includible in income accordingly we suggest that you advise the state of north carolina that the rental assistance payments are not includible in the recipients’ gross incomes and that information reporting is not required on such payments further we suggest that you frev-119631-99 advise the state of north carolina to describe the tax consequences of these grants to the recipients in language similar to the following the internal_revenue_service has advised us that you need not include in income state or federal relocation assistance payments that you as a renter receive as the result of flood damage to your primary residence taxpayers uncertain whether these principles or interpretations of tax law should apply to their situations should consider seeking a private_letter_ruling or if appropriate technical_advice procedures for issuing letter rulings and technical_advice are in revproc_2000_1 2000_1_irb_4 and revproc_2000_2 2000_1_irb_73 respectively if you have any further questions about this memorandum please call george baker at
